Exhibit 10.1

 



RELMADA THERAPEUTICS, INC.

757 Third Avenue, Suite 2018

New York, NY 10017

 

  July 14, 2015

 

Charles J. Casamento

P.O. Box 949

Kenwood, CA 95452

 

Dear Mr. Casamento:

 

On behalf of Relmada Therapeutics, Inc. (the “Company”), I would like to welcome
you to our team. I would also like to take this time to confirm our discussions
with regard to your position on our Board of Directors starting July 14, 2015.

 

 Salary:$30,000 per year, payable in four equal quarterly installments.    
Options:128,825 options to purchase shares of the Company’s common share $0.001
par value (the “Shares”), representing 0.15% of the fully diluted common shares
of the Company as of the Effective Date. The Options shall have a term of 10
years and the exercise price of the Options shall be equal to the share price of
the common stock on your start date, July 14, 2015. The Options shall vest as
follows: twenty-five percent (25%) shall vest on the first anniversary of the
Effective Date (the Grant Date) and the remaining seventy-five percent (75%)
shall thereafter vest in equal quarterly increments of 6.25% of the initial
option Grant over the following three year period. For the avoidance of doubt,
the final installment of Options shall vest on July 14, 2019.

 

Term:You shall remain as a director of the Company from the Effective Date until
your successor, if any, is elected or qualified (the “Termination Date”).
Otherwise, your continuation as a director of the Company shall be subject to
ratification and approval of the majority shareholders entitled to vote in the
2015 annual meeting of shareholders of the Company pursuant to the Company’s
Bylaws and Articles of Incorporation, as amended. You shall be classified as a
Class II director and again be up for election at the 2016 annual shareholders
meeting, with a three year term thereafter. If your position is terminated prior
to the Termination Date, you shall only be entitled to the Salary payable and
the Options that have vested as of such date. You shall also on the date hereof
sign an Indemnification Agreement with the Company.

 

In light of receiving the Shares, you hereby represent and warrant that:

 

a.you (i) have adequate means of providing for your current needs and possible
personal contingencies, (ii) have no need for liquidity in this investment,
(iii) are able to bear the substantial economic risks of an investment in the
Shares for an indefinite period, (iv) at the present time, can afford a complete
loss of such investment, and (v) are an “accredited investor” as defined in the
Securities Act of 1933, as amended;

 

b.you do not have a preexisting personal or business relationship with the
Company or any of its directors or executive officers, or by reason of any
business or financial experience or the business or financial experience of any
professional advisors who are unaffiliated with and who are compensated by the
Company or any affiliate or selling agent of the Company, directly or
indirectly, could be reasonably assumed to have the capacity to protect your
interests in connection with the investment of the Company;

 



1

 

 

c.you are aware that:

 

i.The Shares are not transferable under this Letter Agreement and applicable
securities laws; and ii.The Articles of Incorporation and Bylaws of the Company
contain provisions that limit or eliminate the personal liability of the
officers, directors and agents of the Company and indemnify such parties for
certain damages relating to the Company, including damages in connection with
the Shares and Options and the good-faith management and operation of the
Company;

 

d.you acknowledge that the Shares are not currently registered under any
registration statement with the Securities and Exchange Commission (the “SEC”);

 

e.you have not been furnished any offering literature and has not been otherwise
solicited by the Company;

 

f.the Company and its officers, directors and agents have answered all inquiries
that you have made of them concerning the Company or any other matters relating
to the formation, operation and proposed operation of the company and the
offering and sale of the Shares;

 

g.all information that you have provided to the Company concerning yourself,
your financial position and your knowledge of financial and business matters,
including all information contained herein, is correct and complete as of the
date set forth at the end hereof and may be relied upon, and if there should be
any material adverse change in such information prior to this subscription being
accepted, you will immediately provide the Company with such information; and

 

h.in rendering the services hereunder and in connection with the Shares, you
agree to comply with the applicable federal and state securities laws, the rules
and regulations thereunder, the rules and regulations of any exchange or
quotation service on which the Company’s securities are listed and the rules and
regulations of the National Association of Securities Dealers, Inc.

 

2

 

 

On behalf of the Company’s Board, I would like to thank you for your time and we
look forward to working with you closely to make the Company a success.

 

Yours truly,

 

/s/ Sandesh Seth  

Sandesh Seth

Lead Director

 

Accepted as of the date

first above written (the “Effective Date”)

 

/s/ Charles J. Casamento  

Charles J. Casamento

 

 

3



 

 